CORRECTED NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 was filed after the mailing date of the notice of allowability on 07/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The following references have been disclosed by the information disclosure statement identified above, but do not meet the invention as claimed for the following reasons:
JP 2017-185464 A (US equivalent US 2019/120104 A) discloses an exhaust gas purifying device consisting of a carrier chosen from the group of metal oxides such as alumina (Al2O3), zirconia (ZrO2), ceria (CeO2), silica (SiO2) , magnesia (Mg) and titanium oxide (titania; TiO2) ([0042]), said support supporting a plurality of noble metals, for instance Pd and Rh ([0012]). While this reference discloses an exhaust gas-purifying catalyst having a base material and an active material consisting of a platinum group element, it does not teach or suggest the pore diameter disclosed for the base material particle by Claim 1. 
JP 2015-37784 A (US equivalent US 2012/027654 A) discloses a catalyst for purifying exhaust gas comprising a catalytically active component containing a noble metal and a promoter component containing an oxygen storage material both being supported on a carrier, wherein: the oxygen storage material comprises cerium, zirconium and iron; content of iron in the oxygen storage material is 0.01% by mass or more and less than 0.70% by mass (as a reduced value for Fe2O3) relative to the total mass of the oxygen storage material: the oxygen storage material is (a) a complex oxide or a solid solution of iron and a metal comprising cerium and zirconium; or (b) an iron is supported on the surface of a complex oxide or a solid solution of a metal comprising cerium and zirconium (Claim 1). Additionally, the reference discloses the use of praseodymium as said oxygen-storage material (Claim 2). While this reference does disclose an exhaust gas-purifying catalyst having a base material and an active material consisting of a platinum group element, it again does not teach or suggest the pore diameter disclosed for the base material particle by Claim 1.
JP 2013-500149 A (US equivalent US 2011/020201A) discloses oxygen storage material comprising a support including ceria, zirconia, and a rare earth oxide, the material being promoted with a transition metal oxide selected from the group consisting of iron oxide, cobalt oxide, nickel oxide, manganese oxide, silver oxide, zinc oxide, gadolinium oxide, samarium oxide, gold oxide, bismuth oxide and tin oxide in the range of about 0.1% to about 10% by weight, and combinations thereof (Claim 1). While this reference does disclose an exhaust gas-purifying catalyst having a base material and an active material consisting of a platinum group element, it again does not teach or suggest the pore diameter disclosed for the base material particle by Claim 1. 
Given that the disclosed references do not disclose the pore diameter disclosed for the base material particle by Claim 1, the claims are still found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738